EXHIBIT5.01 Yaakov Neeman* Nurit Dagan Yuval Meidar Lev Zigman Michal Weisbert Tuvia Erlich Yaniv Dinovitch Aviram Hazak Noa Landau Bar-Ner Liraz Cohen Meir Linzen Nir Raber Aya Ben David Ashbel Uriel Mozes Aviv Parienty Alan Sacks Harriet Finn Efrat Ben-Eliezer Tsouriel Picard Keren Horowitz Yaacov Brandt Jay K. Kupietzky Sagit Avital-Asaf Tamar Fefer-Solomon Rafael Herbst Ehud Sol Alon Ziv Rotem Virnik Elad Wieder Zvika Friedman Janet Levy Pahima Ofir Segev Robert Wiseman Ilana Berman-Nir Hadas Waissler Amir Seraya Ran Hai Michal Gutelzon Tamar Bachar Sarit Shainboim Yael (Neeman) Bar-Shai Ronen Reingold Dan Sharot Nir Gal Netanel Haim Yaacov Sharvit Haya Ehrman Vladi Borodovsky Adar Ortal Yael Hauser Eliot Sacks Tal Dror Schwimmer Itai Sarfaty Ohad Elkeslassy Itamar Gur Baruch Katzman Shai Kagan Elad Shaul Efrat Tzur Yehuda Hommfor David Zailer Chagai Vered Gal Schwartz Dana Kashi Doron Hindin Neil Wilkof Gilad Majerowicz Ran Kedem Nir Miller Amit Laufer Mark Phillips Yuval Navot Ra'anan Sagi Dikla Nassi Rotem Shay Adam Eytan Irit Roth Na’ama Babish Chen Dekel-Zilber Talia Blazer Orly Gerbi Boaz Golan Revital Katz Jennifer Schear Nimrod Praver Moshe Hardi Michal Caspi Eran Wagner Yotam Blaushild Tomer Marsha Gilad Wekselman Shira Margalit -Elbaz Orit Strauss Liran Barak Shani Gertzman Yossi Ashkenazi Efri Berkovich Dana Gal-Altbauer Chen Moyal Nofar Asselman Gil White Yehoshua Gurtler Ronen Hausirer Eyal Shaltieli Tal Zohar Anthony Leibler Shachar Porat Michal Haberfeld Alon Lederman Noy Levinson Eldad Chamam Amir Peres Hen Tirosh Michal Pereg Maayan Clara Padlon Ilanit Landesman Yogev Yair Geva Racheli Pry-Reichman Erez Nahum Einat Steiner Limor Hodir Nir Dash Gilad Neeman Tomer Farkash Tom Waltner OryNacht Itzhak Shragay Ifat Pagis-Gelman Maor Roth Orly Erlich Maya Racine Netser Eran Lempert Ayelet Regavim-Kahanov Rosie M. Ron Sigal Berger Esther Sternbach Tamara Tapoohi Waldman Ariel Yosefi Zara Gold Eitan Ella Roni Libster Hanna Bilavsky Asaf Nahum Sahar Regev Noa Gruman Menachem Neeman Saar Pauker Tal Hamdi Niva Dimor Hila Dovev KarenL. Elburg Orit Hipsher Yael ChervinskyEdan Omer Yaniv Amir Zeldner Hanan Haviv Moshe Yaacov Gilad Shay Nadav Yariv Noa Leon Liat Shaked-Katz Daniel Lipman Lowbeer Roi Hayun Jenia Melkhior Natan Rosenwasser Ruth Dagan Carmit Keanan Coby Solomon Karin Fried Grigory Danovich Asher Dovev Moran Yemini Maayan Hammer-Tzeelon Tal Avigdory Lior Sofer Odelia Offer Ofer Granot Chen Luzzatto Yehonatan Ohayon Maya Rozenwax Sharon Petel Tal Even-Zahav Keren Assaf Lital Wolfovitz Dana Comber Moria Tam-Harshoshanim Haim Machluf Tseela Yurkevich Mor Atias Guy Katz Ruth Bergwerk Limor LernerShechter Reut Alcalay Daniel Reisner Ron Ben-Menachem Adina Shapiro Menachem Danishefsky *Founding Partner 8 November 2013 File No: BluePhoenix Solutions Ltd. 8 Maskit Street Herzliya 46120 Israel Ladies and Gentlemen: We have acted as special Israeli counsel to BluePhoenix Solutions Ltd., an Israeli company (the “Company”), in connection with the Registration Statement No. 333-191394 onForm F-1 under the Securities Act of 1933 and the pre-effective amendmentfiled by the Company with the Securities and Exchange Commission on the date hereof (the “Registration Statement”).The Registration Statement relates to the sale of up to 2,142,459 ordinary shares of the Company, par value NIS 0.04 per share (“Ordinary Shares”) which consist of : (i) 625,000 Ordinary Shares to be issued to Prescott Group Aggressive Small Cap Master Fund, G.P.and or its designated affiliates pursuant to a Securities Purchase Agreement dated as of November 7, 2013 (the "SPA"); and (ii) up to an additional 1,517,459 Ordinary Shares issuable upon exercise of certain adjustment and anti dilution rights as detailed in the SPA (the "Shares"). In so acting, we have examined such statutes, regulations, corporate records, documents and other instruments, and such certificates or comparable documents of public officials and of officers and representatives of the Company, and have made such inquiries of such officers and representatives, as we have deemed relevant and necessary as a basis for the opinion hereinafter set forth. Asia House, 4 Weizmann St., Tel-Aviv 6423904, Israel, Tel: (972)-3-692-2020, Fax: (972)-3-696-6464, e-mail: hfn@hfn.co.ilwww.hfn.co.il In such examination, we have assumed the genuineness of all signatures, the legal capacity of natural persons, the authenticity of all documents submitted to us as originals, the conformity to original documents of all documents submitted to us as certified, conformed or photostatic copies and the authenticity of the originals of such latter documents.As to all questions of fact material to this opinion that have not been independently established, we have relied upon certificates or comparable documents of officers and representatives of the Company.We have considered such questions of Israeli law as we have deemed necessary for the purpose of rendering this opinion.We are members of the Bar of the State of Israel and, in rendering our opinion, we do not pass (expressly or by implication) on the laws of any jurisdiction other than the State of Israel. Our opinion relates only to Israeli laws. Based upon the foregoing, we are of the opinion that the Shares registered for sale under the Registration Statement were duly authorized, validly issued, fully paid and nonassessable. We hereby consent to the filing of this opinion as an exhibit to the Registration Statement and to the references to our firm under the heading “Legal Matters” in the prospectus contained in the Registration Statement. Very truly yours, /s/Herzog, Fox & Neeman Herzog, Fox & Neeman 2
